DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 13th, 2022 have been fully considered but they are not persuasive. 
 Applicant’s argument that Fallman has no disclosure of the cable being a solid state or anything similar The Examiner notes that the claim does not require the cable to be in a solid state.  The claim requires the cable to be a near solid state configuration.  The tension that is applied to the cable in Fallman compresses the filaments upon one another and brings them close as outlined in [0016] and figures 2a, 2b.  Additionally, the Examiner notes that [0049] of their specification that the cable “has a near solid-state configuration wherein the elements 80 contact one another and the gaps 92 have been reduced.”  The Examiner notes that this is exactly what occurs in Fallman as the tension is applied to its ends.  Further, Applicant’s specification outlines in [0077] that the near solid-state is when the diameter is reduced to lesser diameter than the free state, but not to the smallest diameter where the solid state is achieved.  The cable of Fallman behaves in this manner as shown in figures 2a and 2b.   	With regard to Applicant’s argument that the Office Action fails to meet the burden findings of relevant facts, and present the underpinning reasoning in sufficient detail is not found persuasive.  The Examiner notes that there are findings of fact.  The .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27, 31 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fallman (US 2005/0137624).
 	Regarding claim 27 an apparatus for securing bone portions, the apparatus comprising a surgical cable (230) configured to engage bone, the surgical cable comprising formed of a plurality of elongate elements (see figure below) woven together in an overlapping pattern of helixes (figure 2a), the surgical cable defining a free state internal diameter (figure 2a) when the plurality of elongate elements are arranged in a free state configuration (figure 2a), and the surgical cable defining a near solid state 
	Regarding claim 31, Fallman discloses the plurality of elongate elements are tightly bundied (they are “tightly bundled” as they are more close than in the free state and “tightly” is a relative term of degree) in the near solid state configuration (figure 2b).
 	Regarding claim 36, Fallman discloses the plurality of elongate elements are configured to flatten and conform to an outer surface of the bone when the surgical cable is tensioned thereagainst (is one so chooses, as the member is flexible and can flatten to conform to the bone).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 28-29, 37-39 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Fallman (US 2005/0137624). 	Regarding claim 28, Fallman discloses the surgical cable defines a free state cuter diameter (see figure below) in the free state configuration and a near solid state outer diameter (see figure below) in the near solid state configuration. 	However, Fallman fails to expressly teach or disclose the near solid state outer diameter is less than half of the free state outer diameter. 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the surgical cable of Fallman to have the compressed, near solid state have an outer diameter that is less than half of the free state outer diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, a cable which can be compressed from a free state to a near solid state, discovering the optimum or workable ranges involves only routine skill in the art.  
 	Regarding claim 29, Fallman discloses the plurality of elongate elements are arranged to define a plurality of gaps therebetween (see figure below, figure 2a) in the free state configuration and the gaps are reduced in the near solid state configuration (see figure below, figure 2b).
 	
 	Regarding claim 37, Fallman discloses an apparatus for securing bone portions, the apparatus comprising a surgical cable (230) configured to engage bone, the surgical cable comprising a plurality of elongate elements (see figure below) woven together in an intersecting pattern of helixes (figure 2a) to define a free state outer diameter (see figure below) when the plurality of elongate elements are arranged in a free state configuration (figure 2a), and to define a near solid state outer diameter (see figure below).
 	However, Fallman fails to expressly teach or disclose the near solid state outer diameter is less three quarters of the free state outer diameter when compressed to the near solid state configuration. 	It would have been obvious to one having ordinary skill in the art at the time the 
 	Regarding claim 38, Fallman discloses the plurality of elongate elements define a free state inner diameter (see figure below) in the free state configuration and a near solid state inner diameter (see figure below) in the near solid state configuration, wherein the near solid state inner diameter is smaller than the free state inner diameter (figure 2b). 	Regarding claim 39, Fallman discloses the plurality of elongate elements are arranged to define a plurality of gaps (see figure below) therebetween in the free state configuration and the gaps are reduced in the near solid state configuration (figures 2a-2b). 	Regarding claim 41, Fallman discloses the plurality of elongate elements are tightly bundled (they are “tightly bundled” as they are more close than in the free state and “tightly” is a relative term of degree) in the near solid state configuration (figure 2b). 	Regarding claim 42, Fallman discloses the surgical cable is hollow in the embodiment shown in figure 2c, but fails to expressly teach or disclose that the embodiment of figures 2a-2c is hollow.
 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the embodiment of figures 2a-2b to be hollow as disclosed in figures 
 	Regarding claim 43, Fallman discloses each elongate element forms an independent helix shape (figures 2a-2b).

 	Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Fallman (US 2005/0137624) in view of Foerster (US 2006/0155328). 	Regarding claims 30 and 40, Fallman fails to expressly teach or disclose each of the plurality of elongate elements includes a plurality of strands.
 	Foerster discloses a surgical cable (figures 1-12) which comprised of a plurality of elongate elements (20/22) which include a plurality of strands (24, figures 1, 3 and 4) as it is a known manner of forming a high strength surgical cable for use in surgical applications.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the plurality of elongate elements to include a plurality of strands as taught by Foerster as it is a known manner of forming a high strength surgical cable for use in surgical applications.

Allowable Subject Matter
Claims 32-35 and 44-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775